UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6436


CHRISTOPHER LANE,

                       Plaintiff – Appellant,

          v.

ROBERT WARD, Active Director; DENNIS PATTERSON, Division
Director of Op; WAYNE MCCABE, Warden; JAMES BLACKWELL, DHO;
THIERRY NETTLES, Major; LESLIE DAVIS, Lieutenant; FRED
THOMPSON, Asst. Warden; TIMOTHY CLARKE, SMU Captain; ANNE
SHEPHARD, Shift Captain,

                       Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. R. Bryan Harwell, District Judge.
(0:11-cv-02829-RBH)


Submitted:   May 23, 2013                        Decided:   May 29, 2013


Before MOTZ and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Christopher Lane, Appellant Pro Se. Christopher Thomas Dorsel,
Sandra J. Senn, SENN LEGAL, LLC, Charleston, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher   Lane     appeals    the   district   court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on    his   42   U.S.C.    § 1983     (2006)   complaint.       We    have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                   Lane v.

Ward, No. 0:11-cv-02829-RBH (D.S.C. Mar. 4, 2013).                    We dispense

with oral argument because the facts and legal contentions are

adequately     presented    in     the   materials    before   this    court    and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2